UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4170



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HOWARD GENE BRADLEY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-103)


Submitted:   August 29, 2005                 Decided:   April 18, 2006


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick W. Lefler, GIBSON, LEFLER & ASSOCIATES, Princeton, West
Virginia, for Appellant. Kasey Warner, United States Attorney, W.
Chad Noel, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Howard   Gene   Bradley    appeals    his   seventy-eight    month

prison sentence imposed following a guilty plea to distributing a

controlled substance in violation of 21 U.S.C. § 841(a)(1) (2000).

Finding no error, we affirm Bradley’s sentence.

           Bradley was sentenced the day after United States v.

Booker, 543 U.S. 220 (2005), issued.           At sentencing, the district

court acknowledged the holding in Booker and sentenced Bradley

under an advisory guidelines scheme. Bradley preserved error under

Booker for     appellate   review.      On   appeal,     Bradley   argues   the

district court’s application of Booker at sentencing disadvantaged

him in violation of the Ex Post Facto and Due Process Clauses of

the Constitution.    He also argues the district court clearly erred

in determining the drug quantity attributable to him as relevant

conduct under the Guidelines.

           We find the concepts inherent in the Ex Post Facto Clause

and the Due Process Clause were satisfied in Bradley’s case.

Accordingly, the district court’s application of Booker’s remedial

holding   to   Bradley’s   sentence,    even    though    Bradley’s   offense

conduct preceded issuance of the Booker opinion, did not implicate

the Ex Post Facto or Due Process Clauses.              See United States v.

Dupas, 419 F.3d 916, 919-22 (9th Cir. 2005); United States v.

Jamison, 416 F.3d 538, 538 (7th Cir. 2005); United States v.

Scroggins, 411 F.3d 572 (5th Cir. 2005); United States v. Duncan,


                                     - 2 -
400 F.3d 1297, 1306-08 (11th Cir.), cert. denied, 126 S. Ct. 432

(2005).

           The district court’s finding of drug quantity attributed

to   Bradley    for    sentencing   purposes       was    largely     based   upon    a

credibility determination of a witness who testified as to drug

buys he made from Bradley. This court reviews the district court’s

factual findings to apply sentencing enhancements for clear error.

See United States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002);

United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).

Further, this court gives due regard to the district court’s

opportunity to judge the credibility of witnesses and does not

review credibility determinations.              See United States v. Lowe, 65

F.3d    1137,    1142     (4th    Cir.     1995).          Witness      credibility

determinations by the fact finder are rarely disturbed on appeal.

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).                          We

will not disturb the district court’s credibility finding in this

case.     We    find    the    district    court    did    not   clearly      err    in

determining     the     drug    quantity    attributable         to    Bradley      for

sentencing purposes under the advisory guidelines.

           We also note that the judicial fact finding of drug

quantities used to enhance Bradley’s sentence under the advisory

guidelines      calculation      does     not    implicate       Apprendi.          See

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (“Other than the

fact of a prior conviction, any fact that increases the penalty for


                                        - 3 -
a crime beyond the prescribed statutory maximum must be submitted

to a jury, and proved beyond a reasonable doubt.”).    The statutory

maximum sentence was twenty years, and Bradley’s sentence of

seventy-eight months is well below the maximum.

          Accordingly, we affirm Bradley’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -